Citation Nr: 1619708	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-46 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral elbow disability.

2. Entitlement to service connection for a bilateral hand disability, claimed as severe pain in the fingers.

3. Entitlement to service connection for a bilateral knee disability.
 
4. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active military service from January 1963 to July 1963 and from February 1964 to July 1973. 

These matters are on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2013, the Board remanded the claims for service connection for bilateral hearing loss, tinnitus, and a skin disorder to the RO for further development.  Service connection for bilateral hearing loss and tinnitus was granted in October 2012.  The claim for service connection for a skin disorder (tinea corporis) was granted in October 2013.  Accordingly, these claims are no longer before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's bilateral elbow, bilateral hand, bilateral knee, and back disabilities were not manifest during service or for many years thereafter, and are unrelated to service.


CONCLUSION OF LAW

Bilateral elbow, bilateral hand, bilateral knee, and back disabilities were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has bilateral elbow, hand, knee and back disabilities that are related to a December 1964 motor vehicle accident during service.

As an initial matter, the Veteran's service treatment records (STRs) include a December 1964 report which indicates that he was involved in a car accident and sustained an abrasion of the forehead.  However, these records are void of findings, complaints, symptoms, or any diagnosed bilateral elbow, hand, knee or back disabilities.  

Moreover, a January 1973 ETS (expiration term of service) examination reflects normal clinical evaluations of the upper and lower extremities and spine.  At that time, the Veteran also reported that he was in good health.

Post-service, the record contains a July 2003 report related to a workers' compensation claim which reflects that the Veteran was involved in a minor rear-end collision at a church while clearing snow in March 2003.  It was noted that he had no outside exacerbation or prior history of back problems.  The assessment was back strain.  The physician opined that it is medically probable that this injury is work-related and that his history and physical were consistent with the findings.  X-rays of the lumbosacral spine showed mild degenerative changes throughout.

VA treatment records include a January 2009 report which shows that the Veteran denied any history of joint or spine problems.  On both hands, there was stiffening of the 4th and 5th fingers.  He also complained of bilateral knee pain.  The assessment was arthritis.  A December 2009 report indicates diagnoses of degenerative arthritis of multiple joints, including the thoracic-lumbosacral spine, knees, and hands; and bilateral medial epicondylitis.

Pursuant to the Board's remand, on September 2013 VA back conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of a December 1964 motor vehicle accident in which he was in the back seat of a Volkswagen bug that was rear-ended.  He was not wearing a seat belt.  He stated that during the impact he was forced to the left side of the vehicle and that he sustained cuts to his face and hands from broken glass.  He thinks he briefly lost consciousness and stated that he "saw his life pass before his eyes."  He stated that he was taken to the hospital on base and that he was treated for cuts on his face and hands.  After the accident, he noticed that his back would hurt with heavy packs.  

He also stated that he was involved in another motor vehicle accident between 1964 and 1965 on a convoy in Germany.  He pulled off to the side of the road and could not set the emergency brake.  He got under the truck to see what was going on and noticed something tangled up with the cable.  He released the drive shaft and his watch was caught when the vehicle began to move.  He was able to get out from under the vehicle without any injuries besides where his watch was caught.

He also stated that he sustained a work-related mining injury to his back in 1975 after which he missed two weeks of work. 

He stated that he did not see anyone about the 1965 motor vehicle accident in service and did not seek any medical treatment for the back between separation and the mining incident.  He indicated that X-rays of the back performed in 2004 indicated degeneration.

After a thorough examination of the Veteran and review of the claims file, the examining physician diagnosed multilevel degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with left radiculopathy.

On VA elbow and forearm conditions DBQ examination, the Veteran stated that the onset of symptoms was in the last 12 years around the same time as his knees and hands.  He denied any issues with his elbows during service.  After a thorough examination of the Veteran and review of the claims file, the examining physician diagnosed a 10 to 12 year history of DJD with bilateral medial and lateral epicondylitis.

On VA hand and finger conditions DBQ examination, the Veteran stated that his bilateral hand symptoms began at the same time as his bilateral elbow and knee symptoms.  After a thorough examination of the Veteran and review of the claims file, the examining physician diagnosed osteoarthritis of the hands.  

On VA knee and lower leg conditions DBQ, after a thorough examination of the Veteran and review of the claims file, the examining physician diagnosed DJD of the knees.

With regard to the issue of whether the Veteran's orthopedic disabilities were related to his service, the examining physician indicated that the Veteran's diagnoses included lumbar spine DDD and DJD, bilateral knee DJD, epicondylitis and DJD of the elbows, and bilateral hand DJD.  The examining physician opined that it is less likely than not that the Veteran's degenerative conditions are due to a single motor vehicle accident during service.  Rather, she opined that it is more likely than not that they are the result of age with physical labor and use over time.  She explained that there are no chronic back symptoms or bilateral knee, elbow, and hand problems during service nor, as reported in the Veteran's history, in a reasonable time frame for establishing chronicity to separation from service as his symptoms began about 10 to 12 years after discharge from service.

The Board finds that the claims must be denied.

There is no competent medical evidence to show that the Veteran has bilateral elbow, hand, knee or back disabilities that are related to his service, including the December 1974 motor vehicle accident.  In this regard, the STRs are void of findings, complaints, symptoms, or any diagnosed bilateral elbow, hand, knee or back disabilities.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the separation examination is void of any findings or diagnoses related to the Veteran's current bilateral hand, elbow, knee, and back disabilities.  In this regard, the post-service treatment records include a July 2003 medical report which relates to his March 2003 work-related back injury and shows that the Veteran denied any prior history of back injury.  A January 2009 VA treatment record also shows that he again denied any prior history of joint or spine problems.  On September 2013 VA examination, he provided a 12-year history of bilateral knee, hand, and elbow disabilities which suggests symptoms which began in 2001, which is about 28 years after his discharge from service.

Moreover, the records do not reflect problems relating to his back until July 2003 (after a March 2003 work-related injury), his hands and knees until January 2009, and his elbows until December 2009.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of arthritis or degenerative joint disease of his back until 30 years after service and elbows, knees, hands for over 36 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence which states that the Veteran has a bilateral elbow, hand, knee, or back disability that is related to his service.

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously (this was the basis of the Board remand in order to address this medical question).  In this regard, the Board finds that the September 2013 VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physician concluded that the Veteran's bilateral knee, hand, elbow, and back disabilities were not related to his service.  The examining physician provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of bilateral elbow, knee, and hand disabilities and a back disability, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral elbow, bilateral knee, and bilateral hand disabilities and a back disability and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in January 2009 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.
Next, relevant VA examinations and opinions were obtained in September 2013.  

The Board finds that the examination reports and opinions show the examining physician considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Service connection for a bilateral elbow disability is denied
 
Service connection for a bilateral hand/finger disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


